DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 08/04/2022. Claims 1-6, 8, 10-16, and 19-24 are pending in the case. Claims 1 and 12 are independent claims.

Response to Arguments
Applicant's amendments to claim 1 and arguments regarding the objection to claim 1 is persuasive. Accordingly, this objection is hereby withdrawn.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, make obvious, or suggest the claim limitations of independent claims 1 and 12.
McMahan et al. (U.S. Pat. App. Pub. No. 2017/0109322) teaches training a global machine learning model using training data stored locally on user devices. A server also accesses a machine learning model and provides the global model to user devices. 
Feng et al. (Feng, Shaohan, Dusit Niyato, Ping Wang, Dong In Kim, and Ying-Chang Liang. "Joint Service Pricing and Cooperative Relay Communication for Federated Learning." arXiv e-prints (2018): arXiv-1811) teaches federated learning in a cooperative relay system. The mobile devices cooperate with each other for transferring their model updates to the access point of the model owner. A relay device combines a received model update with its own model update appears to transmit the combined update to the model owner server (see figure 1).
In contrast, the claimed invention requires that both the first and the second gradient are transmitted to the server having the global model. Moreover, this is despite the claimed invention refines the local model based on both the first and the second gradient. Additionally, the trigger for pulling the second gradient from the other electronic apparatuses in the group is based on detecting the change of the information about the context on the given electronic apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123